Exhibit 10.1 August 23, 2016 Matthew T. Shafer Allaire Country Club Estates 173 Tennis Court Wall Township, NJ 07719 Dear Matthew: Ocean Power Technologies, Inc. (“OPT” or the “Company”) is very pleased to offer you a position as a full-time employee with the Company under the terms contained in this employment letter and the Attachment hereto. OPT hereby offers to you the position of Chief Financial Officer (“CFO”), Vice President – Finance, and Treasurer, reporting to the Company’s President and Chief Executive Officer (“CEO”), subject to the satisfactory completion of background checks. As such, your duties and responsibilities will be those duties and responsibilities consistent with similar positions in a publicly traded company in the United States, and as may be assigned by me as the Company’s CEO or by the Audit Committee of the Company’s Board of Directors. In addition to the foregoing, your duties and responsibilities will also include, but shall not be limited to, your management of the OPT finance department. OPT may alter your position and your duties and responsibilities as deemed appropriate by the Company in the future. In addition, you will have the following responsibilities: (i) to devote attention, labor, skill and energy to the business of the Company; (ii) to diligently and to the best of your ability perform all duties incident to your employment as described in this letter; and (iii) to use your best efforts to promote the interests, goodwill and welfare of the Company. Compensation for your services, subject to the terms of this letter, shall be a base salary of $220,000 per annum, to be paid semi-monthly in accordance with OPT’s standard payroll practices, for as long as you are employed by the Company or until a change is made by OPT to your salary. Payments to you will be less all amounts required to be withheld by federal, state and all other applicable income tax laws, regulations and rulings. You will receive reviews of your job performance in accordance with OPT’s policies. Adjustments to your compensation, if any, will generally be considered on an annual basis and will generally occur (but are not required to occur) in May or June of each year. In addition, you will be eligible for consideration of an annual target bonus award of 35% of your base salary based upon your performance and that of the Company. In addition, subject to approval by the Company’s Board of Directors following the Company’s planned meeting of stockholders in the fall of 2016, you will be considered for an award of the Company’s common stock targeted to equate to 50% of your base salary to vest, if at all, over the next three years (using the start date of your employment with the Company) but based on your attaining certain performance goals to be agreed upon by the Company’s CEO. Matthew T. Shafer August 23, 2016 Page 2 of 9 In addition to the foregoing compensation, during your employment with the Company you will be entitled to participate in all employee benefit plans and programs now or in the future maintained by the Company, so long as you meet any applicable eligibility requirements. You will also receive vacation time to be accrued in accordance with the Company’s policies, which total amount shall be three weeks of annual paid vacation. Under OPT’s current policy, after every four week until a maximum of four weeks’ vacation is earned. Consistent with the Company’s existing policies, you will be permitted to use up to five paid sick days each year and you will receive ten holidays with pay each year. If you accept this offer, the start date of your employment with the Company will be Wednesday, September 7, 2016. You will be expected to work at the Company’s office in Pennington, New Jersey, or at other locations as may be directed by the Company’s CEO, during OPT’s normal business hours, as well as any additional hours needed in order to complete your duties, responsibilities and assigned tasks. In light of the location of your current residence in the State of New Jersey, OPT is not offering you any relocation costs. After you have completed six months of service to the Company, in the event you terminate your employment with the Company for “Good Reason,” as defined below, or if the Company should terminate your employment other than (i) for “Cause,” as defined below, or (ii) because you cannot perform your services as result of physical or mental incapacitation, you will be eligible to receive six months of your base salary as a severance payment, and you will be eligible to receive medical and dental benefits under the Company’s medical and dental plans then in effect. Any severance payment including the benefits described above will be paid by the Company as salary continuation in accordance with its regular payroll practices, and will be conditioned upon the execution and non-revocation by you of a severance agreement and general release provided by the Company in which you will release any and all claims you may have against the Company and its affiliates (to the extent permitted by applicable law). 1590 Reed Road Pennington, NJ 08534 USA Tel: 609-730-0400 - Fax: 609-730-0404 Matthew T. Shafer August 23, 2016 Page3 of 9 “Cause” as used in this employment letter shall mean a termination of your employment by the Company because you have done any of the following: (a) materially breached or materially failed to perform your duties and responsibilities as set forth in this employment agreement or its Attachment or under applicable law; (b) failed to follow a lawful and reasonable directive of the Company’s CEO or the Company’s Board of Directors; (c) failed to follow the Company’s policies and procedures in effect from time to time; (d) committed an act of dishonesty in the performance of your duties and responsibilities or engaged in willful misconduct detrimental to the business of the Company; (e) been indicted on felony charges; (f) been convicted of misdemeanor charges involving any crime of moral turpitude; (g) breached in any material respect or failed to perform in any material respect your obligations and duties in any agreement between you and the Company; or (h) violated your restrictive covenants with the Company including, without limit, your non-compete, non-solicit, non-hire, confidentiality obligations, and intellectual property transfer obligations regarding the ownership of intellectual property created or developed, in whole or in part, by you while an employee of the Company as set forth in the Attachment to this employment letter. “Good Reason” as used in this employment letter shall mean a material diminution of your duties and responsibilities or a material change in the position to which you report. A termination by you for Good Reason can only occur if (i) within sixty (60) days after the initial occurrence of the condition giving rise to Good Reason you have given a written notice of such to the Company, (ii) the Company has not cured the condition within thirty (30) days after receipt of such notice, and (iii) you actually cease employment within thirty (30) days after the period set forth in clause (ii) above. By accepting this offer, you recognize and acknowledge that you may have access to certain ideas, processes, strategies, trade secrets, methods of operation or other non-public information (whether or not that non-public information is material), or involving the business, technology, operations, financial condition or services of OPT or any of its subsidiaries, or any and all other similar information all of which is collectively referred to in this employment letter as “Confidential Information” of OPT, and you further recognize and acknowledge that that all such Confidential Information constitutes valuable, special and unique property of OPT. You agree that you will not, without the prior written consent of OPT, disclose or authorize or permit anyone under your direction to disclose to anyone not properly entitled thereto any such Confidential Information. Accordingly, as part of your acceptance of this offer, you agree to execute and to be bound by that certain Proprietary Information, Restrictive Covenant and Inventions Agreement (the “Agreement”) attached hereto and incorporate herein. By accepting this offer, you further represent that you are not bound by any employment contract, restrictive covenant or other restriction preventing you from entering into employment with OPT and carrying out your responsibilities to the Company or which in any way otherwise interferes with or is in conflict with such employment. 1590 Reed Road Pennington, NJ 08534 USA Tel: 609-730-0400 - Fax: 609-730-0404 Matthew T. Shafer August 23, 2016 Page 4 of 9 This employment letter and the Attachment shall not be construed as an agreement, either express or implied, to employ you for any stated term and shall in no way alter OPT’s policy of employment at-will under which both you and OPT remain free to terminate the employment relationship at any time, with or without notice, and with or without Cause (as defined above). This letter and the Agreement constitute the entire offer to you by the Company and, if you accept, they shall constitute the entire agreement between you and the Company and shall be governed by the laws of the State of New Jersey. If you agree to the terms of this offer, please sign and date below, as well as on the Agreement and return a copy to me by email message and then mail the originals to the Company to my attention. This offer is valid through 5:00 pm (EDT), Tuesday, August 23, 2016. Should you have any questions concerning this offer, or any other question about the Company and this position, please contact me by telephone as soon as possible. I look forward to hearing from you. Sincerely, George H. Kirby OPT President and CEO I have read and understand this employment letter and the Attachment hereto. The foregoing correctly sets forth the terms of my employment with OPT. /s/ Matthew T. ShaferDATE: August 23, 2016 Matthew T. Shafer 1590 Reed Road Pennington, NJ 08534 USA Tel: 609-730-0400 - Fax: 609-730-0404 Matthew T. Shafer August 23, 2016 Page5 of 9 ATTACHMENT Ocean Power Technologies, Inc. PROPRIETARY INFORMATION, RESTRICTIVE COVENANT AND INVENTIONS AGREEMENT As an employee of OCEAN POWER TECHNOLOGIES,INC., or any of its subsidiaries or affiliates (together, the “Company”), and as a condition of my employment by the Company and in consideration of the compensation now and hereafter paid to me, I agree to the following: 1.
